Eckert, C. J. The claimant, Auto Electric Company, of Mattoon, Illinois, is engaged in the sale of automotive supplies. From April 14, 1947 to June 23, 1947 the claimant supplied materials to the respondent at the request of the Division of Highways, Department of Public Works and Buildings. The various items were delivered to the Illinois Highway Garage, at Effingham, Illinois. From the report of the Division of Highways, which forms a part of the record, it appears that the Division has made purchases continuously during the past several years from the claimant. Previously there had been no difficulty in the scheduling of invoices for payment, but in this instance the original invoices were apparently mislaid by the Division office. The report states that the División believes the materials were furnished by the claimant as alleged in its complaint, and that the prices charged are the usual, customary, and reasonable prices for such materials and are consistent with prices paid claimant by the Division for the same kind of materials, both before and after this claim accrued. The claim is in the amount, of $331.03. Claimant furnished properly and duly authorized materials to the respondent, for which it has not received payment.- When the charges were incurred there remained a sufficient unexpended balance in the appropriations from which payment could have been made. Claimant submitted its invoices to the respondent within a reasonable time and the non-payment of such invoices is not due to the fault of the claimant. Claimant is therefore entitled to an award. The Texas Company vs. State, 16 C.C.R. 55. An award is, therefore, entered in favor of the claimant in the amount of $331.03.